Citation Nr: 1724367	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-11 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for a low back disability.
	
5.  Entitlement to service connection for a disability manifested by recurrent chest pain.

6.  Entitlement to service connection for a headache disability, to include as due to 8th nerve damage. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1992 to November 1999, from December 2003 to December 10, 2005, and from December 15, 2005 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland. 

The Board notes that the Veteran and his representative have indicated that they believe that the issues of entitlement to service connection for left shoulder rotator cuff disability and tinnitus are on appeal; however, service connection for those disabilities was granted in a March 2012 rating decision.  Thus, they are not for appellate consideration.

The Board has recharacterized the issue of entitlement to service connection for a headache disability, to include damage to the 8th cranial nerve, based on a September 2012 neurology note. 

The issues of entitlement to service connection for a low back disability, a disability manifested by recurrent chest pain, a headache disability, to include as due to 8th nerve damage, bilateral knee disability, GERD, and erectile dysfunction, and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater during the Persian Gulf War.

2.  The Veteran has been diagnosed with IBS, and the Board finds that it has been manifested to 10 percent disabling.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met. 38  U.S.C.A. §§ 1101, 1110, 1102. 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1102. 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Persian Gulf - 38 C.F.R. § 3.317

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection. Irritable bowel syndrome is one of the diagnosed illnesses now listed. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness. Id. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Hearing Loss Disability - 38 C.F.R. § 3.385

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
IBS

The Board finds, for the reasons noted below, that service connection is warranted for IBS.

The Veteran's DD 214 for the time period December 2003 to December 2005 reflects that he was awarded the Iraq Campaign Medal, that he had service in Kuwait/Iraq from October 2004 to October 2005, and that he was in an imminent danger pay area.  Thus, he is considered a Persian Gulf veteran who served in the Southwest Asia theater of operations.  (See 38 C.F.R. § 3.317 (e).)

IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection provided it manifests in active service or to a degree of 10 percent disabling prior to December 31, 2021.  A 10 percent disability rating is warranted for IBS under DC 7319 provided that it is "moderate", which is noted to be "frequent episodes of bowel disturbance with abdominal distress."

A September 2007 VA record reflects that the Veteran was still complaining of symptoms of IBS.  It was noted that he was "sometimes constipated sometimes unable to control loose stools which is troubling him."

A March 2008 VA record reflects that the Veteran reported that he had bouts of diarrhea while in Iraq but did not seek medical attention at that time.  It was noted as following:

[s]ince returning home, he has had chronic problems with waxing and waning bouts of [diarrhea] and [constipation].  The longest he has gone without a BM is 3 days.  Two weeks ago he had his most severe bout of D, having to 'have a bowel movement every 30 minutes,' typically 10-12 or more stools/day.

The Veteran was not diagnosed with IBS at that time, but an assessment of "change in bowel habits" was made. 

A May 2008 VA record reflects that a colonoscopy revealed no source for the Veteran's rectal bleeding.  It was noted that "he is felt to have IBS."

An August 2009 VA GI consultation note reflects that the Veteran complained of the following:

intermittent constipation and diarrhea for a long period of time.  He complains of using the bathroom too frequently with tenesmus.  He wakes up in the middle of the night to defecate.  He did not report any recent weight loss.  He sometimes has periumbilical abdominal pain with improves with defecation.

The August 2009 clinical impression was "intermittent diarrhea and constipation for over a year, most likely due to IBS.  He had a normal colonoscopy in 2008."

A September 2011 VA gastroenterology consult record reflects that the Veteran was seen for follow up for IBS.  It was noted that the Veteran has "undergone extensive workup for his symptoms including EGD and colonoscopy which did not show obvious cause for his symptoms."  It was noted that he occasionally does get lower abdominal pain which is somewhat relieved by a bowel movement.  In addition, to constipation and diarrhea during the day, the Veteran was noted to have nocturnal diarrhea two to three times per week, and that he takes psyllium every day. 

The Board finds that the Veteran has met the requirements for service connection for IBS.  He had the requisite service in the Southwest Asia theater of operations during the Persian Gulf War, he has a diagnosis of IBS without evidence of a structural gastrointestinal etiology, he had symptom onset at least six months prior to diagnosis, the presence of symptoms sufficient to diagnose at least three months prior to diagnosis, and his IBS has manifested to 10 percent disabling prior to December 31, 2021.  Thus, service connection on a presumptive basis is warranted under 38 C.F.R. § 3.317 without need for a clinical nexus opinion.

Bilateral Hearing Loss Disability

As noted above, the Veteran's DD 214 reflects service in the Southwest Asia theater during the Persian Gulf War.  In addition, the Veteran's DD 215 (correction to DD 214) reflects that he was awarded the Combat Action Badge.  The Board finds that it is reasonable that the Veteran would have been exposed to loud noises in service.  However, the Board finds for the reasons noted below that service connection for bilateral hearing loss disability is not warranted.

The Veteran STRs reflect audiological evaluations which note normal bilateral hearing in August 1992, normal bilateral hearing in the left ear and abnormal in right ear in February 1995, normal bilateral hearing in February 1996, normal bilateral hearing in January 1997, normal bilateral hearing in December 1997, normal bilateral hearing in February 1999, and normal bilateral hearing in September 2004.  



A February 2012 VA audiology evaluation report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
15
LEFT
15
15
5
10
15

The word recognition score was 94 percent for the right ear and 94 percent for the left ear using the Maryland CNC word list test.  The Board also notes that September 2012 VA neurology note also reflects hearing diminution in the left ear based on tuning fork testing.  However, not all abnormal hearing is hearing loss disability for VA purposes.  The Veteran's hearing acuity levels do not meet the criteria for hearing loss disability under 38 C.F.R. § 3.385.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as difficulty hearing soft voices.  To this extent, the Board finds that the Veteran is competent to report noticeable difficulty with hearing, and that his family members have told him about his hearing difficulties.  However, the specific issue in this case, the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385, is based on objective findings and falls outside the realm of common knowledge of a lay person.  Audiometric and word recognition testing is needed to properly assess and diagnose the disorder. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In sum, the evidence of record does not support a finding that the Veteran has had a hearing loss disability for VA purposes during his claim, thus, service connection is not warranted. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for IBS is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

Chest disability

STRs reflect that the Veteran denied chest pain in August 1992, October 1992, and June 1996.  He had a normal spirometry in 1992.  A June 1997 STR reflects that the Veteran was evaluated after pain to the ribs on the left side after being hit (elbowed) in the ribs.  He was assessed with left rib contusions.  He had a normal chest x-ray in February 1999.  A November 2004 clinical record reflects that the Veteran reported pain in the chest with swallowing.  Upon examination, there were no abnormalities and no sternum tenderness.

June 2007 VA records reflect that the Veteran reported that he began experiencing left side chest pain approximately one week after his return to the United States in 2005.  He reported that he has had a constant pain in the left side of his chest which is reproducible when he presses or when he moves his arm.  He reported that cardiac work up had been negative.  The impression was musculoskeletal pain involving left side of his chest. 

A September 2007 VA record reflects that the Veteran was diagnosed with chest wall syndrome.  It was noted that he had a chest ache that is positional.  The pain was alleviated by being supine but is worsened by sitting or standing.  The pain is not related to exertion.  The impression was "atypical chest pain, non-cardiac".

A February 2008 VA record reflects that the Veteran reported chest pain, for which he has gone to the emergency room and was found negative for a myocardial infarction.  

A May 2008 VA record reflects that the Veteran has intermittent chest pains (i.e. feels like he is being punched three times a week).  The pain was noted to resolve with certain chest movement and was "suspected to be related to GERD."  The examiner assessed the Veteran with GERD and stated "I suspect this as cause of his [chest pain].  I will increase his omeprazole . . ."  A September 2008 record reflects that chest pain had improved.

The Veteran filed a claim for service connection for "recurrent chest pains" in January 2009.  There are no clinical records associated with the claims file which note a chest wall disability during the pendency of the claim.

A 2012 VA examiner stated as follows:

I have reviewed C file ,Veteran had been evaluated for chest wall contusion in June 1997, after he fell down. There was no fracture rib or any other injury he was diagnoised [sic] chest wall contusion, treated conservatively. Veteran chest wall and rib contusion did not last more than several weeks. Although Veteran continues to allege chest pain, In my opinion Veteran chest pain is not due to service connected chest wall rib or muscle contusion. 

As noted, there are no clinical records reflecting a diagnosis of the chest wall; however, the 2012 VA examination report reflects that diagnostic tests are "pending, results forth coming."  Those results are not associated with the claims file; thus, the Board is unsure as to whether the Veteran has a current chest disability.  The RO should associate the results with the claims file, and if they reflect a current disability, a supplemental opinion should be obtained with an adequate rationale.  

Left knee disability

A June 2007 VA record reflects that the Veteran reported left knee pain since training.  September 2007 VA records reflect that the Veteran reported that he has left knee pain "all the time".  The Veteran separated from service in December 2007.

A September 2008 VA clinical record reflects that the Veteran had an impression of degenerative joint disease of the knees; however, there is nothing in that record to support the impression (i.e. no x-ray findings, no range of motion findings, no physical examination findings).  Notably, a subsequent June 2009 radiology report reflects that the Veteran did not have DJD.  The report reflects, as follows:

The bone and joint structures bilaterally appear intact with no evidence of arthritic disease or other significant abnormality. There is, however, relative narrowing of the right femero-patellar joint suggesting the possibility of chondromalacia. No evidence of joint effusion. IMPRESSION: Suggestive evidence of chondromalacia on the right. Otherwise, unremarkable study. 

The Board finds that the radiology report is more probative than the unsupported clinical assessment noted in the 2008 record.  The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran alleges discomfort in both knees right more than left worse on running, climbing and kneeling since 2005 which he attributed to marching with full gear during deployment 2005.  Upon examination, there was no objective evidence of painful motion, although there was some limitation of flexion of the knees. 

The examiner stated as follows:

I have reveiewed [sic] C file. Veteran had been evaluated for only episodic knee pain in 3/1998, 10/2004, and 9/07. There is no documentation that veteran had sought evaluation and treatment for persistent pain and limitation of knees while in active duty , he was never placed on any profile or restriction in his duty due to knee impairment In my opinion Veterans current bilateral knee impairment is less likely as not caused by or result of military duty. It is not supported by longitudinal treatment record while in active duty or near proximity for persistent pain and limitation in knees. 

Based on the foregoing, the Board finds that another examination is warranted.  

In sum, the Veteran had complaints of left knee pain in service in June and September 2007.  He separated from service in December 2007, and had a complaint of knee pain within one year of separation (September 2008).  The Veteran filed a claim for service connection in January 2009.  A June 2009 radiology record reflects a normal left knee.  The 2012 VA examination report does not provide a current diagnosis, if any, of the Veteran's left knee, and the examiner failed to note the June 2007 in-service complaint of pain.  The Board is unsure if the Veteran has had a current knee disability during the pendency of his claim (i.e. pain alone is not a disability) and if so whether it is causally related to his in-service knee complaints.  Thus, another examination is warranted. 

Right knee disability

A March 1998 STR reflects that the Veteran complained of right knee pain since January 1998; a notation was made as to basketball.  The assessment was intrapatellar bursa inflammation.  An October 2004 STR reflects that the Veteran sought treatment for right knee pain "since stepping off bus and twisting knee on Saturday".  The Veteran stated that it hurts to bend his knee.  He was assessed with a quadriceps tear.

September 2007 VA records reflect that the Veteran reported that he has left knee pain "all the time".  No complaints of the right knee were made.  The Veteran separated from service in December 2007.

As noted above, a September 2008 VA clinical record reflects that the Veteran had an impression of degenerative joint disease of the knees; however, there is nothing in that record to support the impression (i.e. no x-ray findings, no range of motion findings, no physical examination findings).  The subsequent June 2009 radiology report reflects that the Veteran did not have DJD.  The report reflects, as follows:

The bone and joint structures bilaterally appear intact with no evidence of arthritic disease or other significant abnormality. There is, however, relative narrowing of the right femero-patellar joint suggesting the possibility of chondromalacia. No evidence of joint effusion. IMPRESSION: Suggestive evidence of chondromalacia on the right. Otherwise, unremarkable study. 

The February 2012 VA examiner noted that there was no objective evidence of painful motion, although there was some limitation of flexion of the knees.  The examiner stated as follows:

I have reveiewed [sic] C file. Veteran had been evaluated for only episodic knee pain in 3/1998, 10/2004, and 9/07. There is no documentation that veteran had sought evaluation and treatment for persistent pain and limitation of knees while in active duty , he was never placed on any profile or restriction in his duty due to knee impairment.  In my opinion Veterans current bilateral knee impairment is less likely as not caused by or result of military duty. It is not supported by longitudinal treatment record while in active duty or near proximity for persistent pain and limitation in knees, 

The examiner's opinion was based, in part, on a lack of longitudinal treatment records in active duty or near proximity.  The Board finds that VA records, if any, from December 2007 to February 2012 may be useful to the Board.  If additional records reflect complaints of the right knee, a supplemental opinion should be obtained. 


Low Back disability

As noted above, the Veteran was on active duty from December 2003 to December 10, 2005, and from December 15, 2005 to December 2007.  (The earlier period of service does not appear pertinent to this claim.)

A November 2004 STR (Virginia TMB) reflects that the Veteran reported flank pain which had started on Saturday.  Upon examination, the Veteran had right costovertebral angle tenderness.  The assessment was unspecified muscle strain.  

The Veteran was deployed from October 2004 to October 2005.  On the Veteran's 2007 post deployment form, he indicated that he felt that he had back pain related to his October 2004 to October 2005 deployment. 

A September 2008 VA clinical record reflects that the Veteran had an impression of degenerative joint disease of the back; however, there is nothing in that record to support the impression (i.e. no x-ray findings, no range of motion findings, no physical examination findings).  Notably, the clinician also assessed the Veteran with DJD of the knees, even though subsequent radiology findings were negative for such.  

In a written statement received by VA in July 2009, the Veteran stated the following: 

While training at my MOB station (FT. DRUM, NY) I had carry/wear protective gear everywhere we went and we would walk to most of our training areas. My Lower back stated [sic] to hurt at that time. While in Iraq I was required to carry/wear protective gear when traveling or anywhere outside of the building which caused me to be in more pain. I was taking Advil while I was deployed the entire time. The heavy equipment caused my lower back to hurt really badly and until this day continues to hurt.

In a "buddy statement", Sergeant First Class A.S. stated that in April 2005, that the Veteran flipped over a bicycle, injured his face, injured his ankles, had a swollen nose, swollen lips, and a black eye for a "couple of weeks" and was limp for a month and complaining about his hip and back.  The Veteran has not alleged that this incident is the cause of back pain.

The Veteran underwent a VA examination in February 2012 in which the examiner found that the it was less likely as not that the Veteran had a back disability due to service or to his knees.  That examination report also noted that imaging studies had been performed and that arthritis was documented.

There is no positive clinical nexus opinion of record, or clinical records showing continuity of symptoms since service which support service connection on a direct nonpresumptive basis.  However, the Board must also consider 38 C.F.R. § 3.309.  Degenerative joint disease is arthritis.  As such, if it manifests to a compensable degree within one year of separation from service, it warrants service connection.  The Board finds that radiology records, if any, may support the Veteran's claim as there are no radiology findings that confirm arthritis, including within one year of service separation.  As such, the evidence, at this time, does not warrant service connection under 38 C.F.R. §§ 3.307. 3.309.  Thus, all radiology records if any, including from December 2007 through December 31, 2008 should be associated with the claims file, and a supplemental opinion should be provided. 

Headache Disability

The Veteran returned from overseas deployment in October 2005.  On an April 2007 post deployment form, the Veteran contended that he felt that he had headaches due to his deployment.  A June 2007 VA clinical record reflects that the Veteran reported that he has headaches frequently which are bandlike, and last one to three minutes on a daily basis and which usually respond to anti-inflammatories.  In a statement received by VA in July 2009, the Veteran stated that before he deployed, he did not get headaches.   

A January 2010 record by VA psychiatrist Dr. I. Soovere reflects that the Veteran has recurrent facial numbness and headaches, possibly post-traumatic in nature/blast injuries.  A July 2010 Dr. Soovere report reflects that the Veteran stated that he began experiencing recurrent left facial numbness and left parietal headaches in Iraq.  He stated that they occur between one to two times a week and can last to the next day.  The Veteran stated that he was close to several rocket explosions while in Iraq.  An August 2011 VA note from Dr. Soovere reflects the psychiatrist's opinion that the Veteran has a combat injury, cerebral contusion, but notes that he had a normal MRI in March 2010 and in February 2011.  A September 2012 VA neurology note, written as correspondence, reflects the opinion of a Dr. Soovere that the Veteran has "recurrent facial numbness secondary to blast injury and post-traumatic concussion which is service-related and with recurrent headaches."  It was noted that a copy of the neurology note was given to the Veteran whose "intention is to try to obtain some review concerning denial of the service connection for severe headaches, which he says frequently are 7-8/10 in severity and may occur several times per week, changing his ability to work.  He also has peripheral 8th [nerve] problems with balance related to TBI as encountered above."  (This latest record, which is largely duplicative of earlier clinical findings, has not been reviewed by the RO even though it was received into the claims file record prior to certification to the Board; the Veteran has not waived consideration.)

Although the Veteran served in Iraq, the records do not reflect how close he was to any blast (other than his description of being 30 miles from a blast in his PTSD examination), and the STRs do not note any complaints of, or treatment for, a TBI or concussion.  There is also not such complaint until more than a year after he returned from deployment.

Based on Dr. Soovere's opinion, the Board finds that the additional clinical records, if any, should be associated with the claims file and the Veteran should thereafter be scheduled for an examination to determine the nature of any headache disability, and for an opinion as to whether it is as likely as not causally related to service. 

GERD

A March 2008 VA consult note reflects that the Veteran was diagnosed with GERD.  The Veteran reported that while in Iraq, he had several episodes of gastroenteritis but was never formally treated.  The Veteran reported "bad heartburn" with acid taste/belching, retrosternal pain, and burning.  He stated that while in Virginia, he had gone to a local ECS due to severity of pain, and was told that he probably had bad heartburn.

Under 38 C.F.R. § 3.317 (a)(2)(i), a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as:
(1) Chronic fatigue syndrome;
(2) Fibromyalgia;
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

Here, the Veteran does not manifest an undiagnosed illness as the Veteran was diagnosed with gastroesophageal reflux disease. 

In addition, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. See 38 C.F.R. § 3.317 (Note 1)(2016). 

Based on the above evidence, the Board finds that a VA examination is warranted.  The examiner should opine as to whether it is as likely as not that the Veteran has GERD causally related to active service.

Rating PTSD

The Veteran's PTSD is rated as 50 percent disabling from January 2009.  The Veteran has reported that he has received treatment from the VetCenter.  Such records are not associated with the claims file; thus, VA should attempt to obtain them.

In addition, the most recent VA examination is from 2012.  The Board finds that the Veteran should be afforded another examination. Although the mere passage of time does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), the Board finds that a another examination may be useful to the Board based on the length of time of the rating period. 
 
Erectile Dysfunction

An October 2007 VA mental health record reflects that the Veteran was taking medication for erectile dysfunction, but had not been able to have intercourse with his wife for many months despite being emotionally aroused.  Subsequent records continue to reflect medication for erectile dysfunction.  In a written statement received by VA in July 2009, the Veteran stated that he believes that his erectile dysfunction is related to his PTSD.  Thus, the Board finds that VA should obtain a clinical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding VA and private records for all issues being remanded from January 1, 2007 (the Veteran's last year of service) to present with the claims file.  

This attempt should also include all radiology records if any, from December 2007 through December 31, 2008 for the Veteran's chest, back, knees, brain/head, and esophageal/GI system.  

This attempt should include all VetCenter records. 

2.  If diagnostic testing noted in the 2012 VA examination for the chest reflects a chest disability, obtain a supplemental clinical opinion as to whether it is as likely as not (50 percent probability or greater) causally related to active service.

3.  After obtaining clinical records, with regard to the Veteran's knees, schedule the Veteran for a VA examination to obtain a diagnosis, if any, and an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran has a knee disability causally related to service.  The clinician should consider the pertinent evidence of record.

With regard to the left knee, the clinician should consider the following: a.) the Veteran's dates of active service (May 1992 to November 1999; December 2003 to December 10, 2005, and December 15, 2005 to December 2007); b.) the June 2007 STR; c.) the September 2007 STR; d.) the June 2009 radiology report which reflects a normal left knee; and e.) the February 2012 VA examination report. 

With regard to the right knee, the clinician should consider the following:  a.) the Veteran's dates of active service; b.) the March 1998 STR which notes right knee pain since January 1998 and a diagnosis of interpatellar bursa inflammation; c.) the October 2004 finding of quadriceps tear with knee pain; d.) the June 2009 radiology report which notes a finding of chondromalacia but not arthritis; and e.) the February 2012 VA examination report.

4.  Please obtain a supplemental medical opinion which addresses the etiology of any low back disorder:

a. Is it at least as likely as not that the Veteran had arthritis of the low back within a year of service, or by December 2008?  The clinician should consider and discuss as necessary the March 2012 VA examination report which noted that arthritis was documented; and
b. Is it at least as likely as not that there was any increase in disability of any documented low back disability due to a knee disability? 

5.  After obtaining clinical records, with regard to a headache disability, schedule the Veteran for an appropriate VA examination and opinion.  Following review of the claims file and examination of the Veteran, the examiner should opine:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are (i) an undiagnosed illness or (ii) part of a medically unexplained chronic multisymptom illness resulting from his Persian Gulf service?
b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are residuals of a TBI in service?  In doing so, please address the Veteran's reports that he was close to several rocket explosions while in Iraq and the treatment records of Dr. Soovere.  The examiner should take as fact that the Veteran was close to several rocket explosions as he was awarded the Combat Action Ribbon for service in Southwest Asia and such reports are consistent with such service.
c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are causally related to active service?

The clinician should consider the pertinent evidence of record, to include the following:  a.) a June 2007 VA clinical record which reflects headaches lasting one to three minutes a day; b.) the January 2010, July 2010, August 2011, and September 2012 notes of VA psychiatrist Dr. I. Soovere.; c.) the March 2010 and February 2011 VA MRI records; and d.) the Veteran's statements, if any, as to his proximity to all blasts and the physical impact, if any, to such.   

5.  After obtaining clinical records, with regard to GERD, schedule the Veteran for a VA examination and opinion:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD is part of a medically unexplained chronic multisymptom illness resulting from his Persian Gulf service?
b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD is a functional gastrointestinal disorder?
c. Is it at least as likely as not (50 percent probability or greater) that the Veteran has GERD causally related to active service?  

6.  After obtaining clinical and VetCenter records, with regard to PTSD, schedule the Veteran for a VA examination to determine its current severity. 

7.  After obtaining clinical records, with regard to erectile dysfunction, schedule the Veteran for a VA examination to determine if (i) his erectile dysfunction is causally related to his PTSD, and/or (ii) whether there has been any increase in his erectile dysfunction due to his PTSD. 

8.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


